UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07626) Exact name of registrant as specified in charter:	Putnam Municipal Opportunities Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2013 Date of reporting period:	May 1, 2012 — April 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Municipal Opportunities Trust Annual report 4 | 30 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Terms and definitions 13 Other information for shareholders 14 Important notice regarding Putnam’s privacy policy 15 Financial statements 18 Federal tax information 44 Shareholder meeting results 45 About the Trustees 46 Officers 48 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Equities around the world have generally demonstrated a positive trend in early 2013. However, after a strong 2012, fixed-income markets have been facing challenges and increased volatility in 2013. Supportive macroeconomic data, notably better housing and employment data in the United States, and the coordinated stimulative monetary policies of central banks around the world are helping to boost equity values, although investor confidence remains tempered. Markets continue to confront a variety of macroeconomic and fiscal challenges worldwide — from budget concerns in the United States to the eurozone’s debt-related troubles. Investor apprehension today can be linked to the heightened volatility that has challenged markets for over a decade. In this fundamentally changed environment, Putnam’s equity and fixed-income teams are focused on integrating innovative investing ideas into our more time-tested, traditional strategies. It is also important to rely on the guidance of your financial advisor, who can help ensure that your portfolio matches your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. About the fund Potential for income exempt from federal income tax Investing in municipal bonds through a fund such as Putnam Municipal Opportunities Trust can help address a significant challenge: taxes on your investment income. While the stated yields on municipal bonds are usually lower than those of taxable bonds, the income most of these bonds pay has the advantage of being exempt from federal tax. Municipal bonds are typically issued by states and local municipalities to raise funds for building and maintaining public facilities. The bonds are backed by the issuing city or town, by revenues collected from usage fees, or by state tax revenues. Depending on the type of backing, the bonds will have varying degrees of credit risk, which is the risk that the issuer will not be able to repay the bond. The fund also combines bonds of differing credit quality. In addition to investing in high-quality bonds, the fund’s managers allocate a portion of the portfolio to lower-rated bonds, which may offer higher income in return for more risk. When deciding whether to invest in a bond, the managers consider factors such as credit risk, interest rate risk, and the risk that the bond will be prepaid. Once the fund has invested in a bond, the managers continue to monitor developments that affect the overall bond market, the sector, and the issuer of the bond. The goal of this in-depth research and active management is to stay a step ahead of the industry and pinpoint opportunities for investors. How do closed-end funds differ from open-end funds? More assets at work While open-end funds need to maintain a cash position to meet redemptions, closed-end funds are not subject to redemptions and can keep more of their assets invested in the market. Traded like stocks Closed-end fund shares are traded on stock exchanges, and their market prices fluctuate in response to supply and demand, among other factors. Net asset value vs. market price Like an open-end fund’s net asset value (NAV) per share, the NAV of a closed-end fund share is equal to the current value of the fund’s assets, minus its liabilities, divided by the number of shares outstanding. However, when buying or selling closed-end fund shares, the price you pay or receive is the market price. Market price reflects current market supply and demand and may be higher or lower than the NAV. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 11–12 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. Fund results reflect the use of leverage, while index results are unleveraged and Lipper results reflect varying use of, and methods for, leverage. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. 4 Municipal Opportunities Trust Interview with your fund’s portfolio manager Putnam Municipal Opportunities Trust posted solid gains during its fiscal year. How would you describe the investment environment? For most of the past 12months, the investment environment was quite positive for municipal bonds. Demand remained high, supply was relatively tight, and fundamentals in the municipal market continued to improve, albeit gradually. There were some bumps along the way, however. As 2012 came to a close, investor uncertainty surrounding the fiscal cliff led to a sell-off in December. By way of background, as part of the 2011 debt-ceiling negotiations, Congress had scheduled $1.2 trillion in tax increases and spending cuts to begin taking effect on January1, 2013. Ultimately, existing tax rates were preserved for the vast majority of taxpayers, but the political gridlock leading up to the final legislation sent some investors to the sidelines to wait for greater clarity. Regarding more recent performance, the beginning of the year tends to be one of tempered demand, particularly as individual investors are making adjustments to their portfolios in advance of tax season. At the same time, issuance tends to be lighter before beginning to pick back up toward the end of March. This seasonal trend, along with increased volatility in Treasury rates, partially explains the municipal bond market’s lack-luster performance in March. During April, the municipal market followed the Treasury This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 4/30/13. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 13. Municipal Opportunities Trust 5 market to some extent and benefited as rates moved lower and prices moved higher. Despite the muted performance in the first quarter, we saw some encouraging trends on the heels of a strong April. Refinancing activity has been high, as issuers are retiring higher-coupon bonds whenever possible and replacing them with lower-yielding debt. While this makes it difficult to add higher-yielding securities to the portfolio, it has simultaneously helped buoy prices and demand — the seasonal weakness notwithstanding — and this has been true particularly for more seasoned, or mature, bonds with coupons above today’s prevailing rates. In addition, increased clarity on tax rates, at least for the near future, has had a positive influence on the market. Against this backdrop, tax-exempt bonds posted gains and outpaced the broad taxable bond market, as measured by the Barclays U.S. Aggregate Bond Index. Moreover, the fund outperformed its benchmark index, although it did trail the average return of its Lipper peer group. You mentioned the fiscal cliff and related legislation. How did policy developments impact the municipal bond market? For months now, the focal point of many discussions about municipal bonds has been federal policy and the potential risks it entails. On January1, 2013, Congress enacted a last-minute tax deal to raise rates on top earners while preserving existing brackets for most other taxpayers. Although the new, higher rates for top earners have likely bolstered demand for municipal bonds by making their taxable equivalent yields that much more attractive, the correlation between tax rates and demand is rarely one-to-one. Taxes Credit qualities are shown as a percentage of portfolio market value as of 4/30/13. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit qualities are included for portfolio securities and are not included for derivative instruments and cash. The fund itself has not been rated by an independent rating agency. 6 Municipal Opportunities Trust are one factor among many that investors consider when weighing options for their fixed-income portfolios and, to that end, the question of whether the income from municipal bonds will remain fully tax free is still unsettled. One potential outcome in a “grand bargain” on tax reform would cap the income level of municipal bond interest that can be claimed tax free, possibly at 28%. While we are skeptical of the prospects for any further significant tax reform in the near term under a divided Congress, we do believe it remains a possibility. We believe it is highly likely, however, that changes to the tax treatment of municipal bonds will continue to be part of any tax-reform negotiations, so some short-term headline risk does exist. We are monitoring the situation closely. Beyond the issue of taxes, since January much of the talk among federal lawmakers has revolved around sequestration, the other half of the fiscal cliff that mandated 2% across-the-board spending cuts. While the political rhetoric associated with those cuts often has painted them as catastrophic, we believe any fallout for most states will be fairly benign. The cuts certainly won’t be beneficial for states and local communities, but their impact will be staggered over time, and we believe widespread negative effects are unlikely. Sectors and localities that benefit most from federal support and areas that are heavily reliant on defense spending are the most vulnerable, in our opinion. But at this Top ten state allocations are shown as a percentage of portfolio market value as of 4/30/13. Investments in Puerto Rico represented 3.0% of portfolio market value. Summary information may differ from the portfolio schedule included in the financial statements due to the differing treatment of interest accruals, the floating rate portion of tender option bonds, derivative securities (if any), and classification of securities for presentation purposes. Municipal Opportunities Trust 7 point, it is difficult to quantify exactly how sequestration will affect states’ finances. The ultimate impact will depend on how well these states have prepared and budgeted for the sequestration cuts. Outside of the sequestration issue, how are states’ finances faring? Generally, we have been seeing improvements across the board. According to the National Conference of State Legislatures, 45states reported that they are likely to meet or exceed their revenue projections for fiscal year 2013. While this is an encouraging trend, challenges remain at the local level. Many states have lowered expenses by reducing their financial support to cities and counties. Should the economy begin to slow, this would almost certainly negatively affect municipal finances, in our opinion. It is important to keep in mind that general obligation bonds comprise approximately one third of the overall municipal market, while two thirds are revenue bonds. Generally speaking, we feel that revenue credits are faring well, and we continue to see opportunities in higher education, utility, and health-care bonds, among others. How would you describe the default picture in the municipal bond market? For calendar year 2012, bankruptcy filings represented approximately 0.12% of the $3.7 trillion municipal bond market. This is in line with historical averages, and we do not believe defaults will increase meaningfully in the near future. We do expect to see occasional isolated incidents of insolvency, however, which can create headline risk. For example, a fiscal emergency was recently declared in Detroit, Michigan, which has been in financial distress for some time now. In This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of portfolio market value. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Municipal Opportunities Trust other news, credit rating agencies Moody’s and Standard & Poor’s recently downgraded Puerto Rico’s debt. The government of Puerto Rico has since put in proposals for pension reform in an attempt to repair its credit profile. Perhaps the most significant development, however, is the bankruptcy proceedings in Stockton, California. The city filed for bankruptcy protection last summer, and the eventual outcome of the legal proceedings, with bondholders on one side and pension funds on the other, may set a precedent in the market, and could impact how other distressed cities negotiate with creditors. How did you position the portfolio during the period? As has been our strategy for some time, we continued to favor essential service revenue bonds over local general obligation bonds. From a credit-quality perspective, the BBB-rated segment of the curve, as well as other rating categories of the high-yield municipal bond market, continue to offer attractive relative value opportunities, in our analysis. In terms of maturities, we find 10 to 20 years to be the optimal part of the yield curve in today’s environment. We continue to have a favorable outlook and have overweighted investments in several sectors of the municipal bond market, including continuing-care retirement communities, utilities, higher education, and airlines. Generally speaking, the supply/demand picture becomes more favorable in the summer months when reinvestment demand is typically the highest of the year — thereby providing support for municipal bond prices. That said, other factors such as interest rates and the direction of the economy, among others, could influence market activity. If there is a technical imbalance throughout the spring months, our positioning should allow us to take advantage of any dislocations in the market. How does the fund use leverage, and why? Leverage generally involves borrowing funds or raising additional capital [e.g., by issuing debt securities or preferred stock] and investing the proceeds with the expectation of producing a return that exceeds the cost of borrowing or of the additional capital. Unlike open-end funds, closed-end funds, such as your fund, are permitted to engage in leverage by raising additional capital. Preferred share leverage is your fund’s primary source of leverage. We also use tender option bonds as a supplemental source of leverage. Importantly, the purpose of leverage is to seek to enhance returns for the fund’s common shareholders. Leverage offers opportunities for increased investment yield and also amplifies common shareholders’ exposure to the effects of gains and losses in the fund’s investment portfolio. Are there risks associated with the use of leverage? We believe common shareholders generally have been well served by the fund’s use of leverage in recent years. However, the use of leverage presents certain risks for common shareholders. Because, as noted above, leverage amplifies gains and losses, the net asset value of the common shares and the returns earned by common shareholders will be more volatile in a leveraged fund than in a fund that does not use leverage. In addition, if the borrowing costs [which are typically based on short-term interest rates] associated with leverage rise, the costs of leverage will increase, most likely reducing the returns earned by common shareholders. We consider these risks and may adjust the fund’s investment exposures, taking into account leverage and other factors, as appropriate under market conditions. Municipal Opportunities Trust 9 The fund reduced its distribution rate during the period. What led to that decision? The fund’s monthly distribution rate was lowered to $0.0559 per share from $0.0663 in September, due to a reduction in the amount of income earned by the portfolio, which resulted from declining yields in the marketplace generally. What is your outlook for the second half of 2013? We continue to have a constructive outlook for municipal bonds, though we believe that returns in 2013 will be less about price appreciation and more about coupon income in the tax-exempt market. While spreads are much narrower than they were at their peak, they remain attractive within certain credit-quality areas, in our opinion. Although they softened somewhat in March, technical factors in the market — specifically, continued refunding activity and stable investor demand — generally have remained supportive in recent months. While investors now have more near-term certainty on tax rates for 2013, many issues remain unresolved, including federal budget sequestration, the debt ceiling,and the potential for broader tax reform during the year, all of which could affect the value of municipal bonds. As always, we are monitoring the situation closely and positioning the fund accordingly, based on our analysis. Thank you, Thalia, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Thalia Meehan holds a B.A. from Williams College. A CFA charterholder, Thalia joined Putnam in 1989 and has been in the investment industry since 1983. In addition to Thalia, your fund’s portfolio managers are Paul M. Drury, CFA, and Susan A. McCormack, CFA. 10 Municipal Opportunities Trust Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 4/30/13 Lipper General& Insured Municipal Debt Funds (leveraged Barclays Municipal closed-end) NAV Market price Bond Index category average* Annual average (life of fund) (5/28/93) 6.64% 5.94% 5.72% 6.52% 10 years 95.78 90.39 63.70 92.72 Annual average 6.95 6.65 5.05 6.74 5 years 51.75 58.20 34.37 53.25 Annual average 8.70 9.61 6.09 8.88 3 years 36.54 33.93 19.72 36.60 Annual average 10.94 10.23 6.18 10.94 1 year 10.19 5.22 5.19 10.58 Performance assumes reinvestment of distributions and does not account for taxes. Index and Lipper results shouldbe compared to fund performance at net asset value. Fund results reflect the use of leverage, while index results are unleveraged and Lipper results reflect varying use of, and methods for, leverage. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/13, there were 76, 75, 73, 70, and 40 funds, respectively, in this Lipper category. Municipal Opportunities Trust 11 Fund price and distribution information For the 12-month period ended 4/30/13 Distributions — Common shares Number 12 Income 1 $0.7124 Capital gains 2 — Total Series B Series C Distributions — Preferred shares (3,417 shares) (3,737 shares) Income 1 $62.26 $62.36 Capital gains 2 — — Total Share value NAV Market price 4/30/12 $12.97 $12.70 4/30/13 13.54 12.66 Current rate (end of period) NAV Market price Current dividend rate 3 4.95% 5.30% Taxable equivalent 4 8.75 9.36 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. Income from federally exempt funds may be subject to state and local taxes. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, excluding capital gains, annualized and divided by NAV or market price at end of period. 4 Assumes maximum 43.40% federal tax rate for 2013. Results for investors subject to lower tax rates would not be as advantageous. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/13 NAV Market price Annual average (life of fund) (5/28/93) 6.58% 5.91% 10 years 95.35 94.38 Annual average 6.93 6.87 5 years 51.79 59.19 Annual average 8.70 9.74 3 years 37.08 32.46 Annual average 11.09 9.82 1 year 10.34 5.89 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. 12 Municipal Opportunities Trust Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Municipal Opportunities Trust 13 Other information for shareholders Important notice regarding share repurchase program In September 2012, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal will allow your fund to repurchase, in the 12 months beginning October 8, 2012, up to 10% of the fund’s common shares outstanding as of October 7, 2012. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2013, Putnam employees had approximately $381,000,000 and the Trustees had approximately $91,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 Municipal Opportunities Trust Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Municipal Opportunities Trust 15 Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent distribution following notice of withdrawal. 16 Municipal Opportunities Trust There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. Municipal Opportunities Trust 17 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18 Municipal Opportunities Trust Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Municipal Opportunities Trust: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Municipal Opportunities Trust (the “fund”) at April 30, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at April 30, 2013 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts June 18, 2013 Municipal Opportunities Trust 19 The fund’s portfolio 4/30/13 Key to holding’s abbreviations ABAG Association Of Bay Area Governments FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the AGM Assured Guaranty Municipal Corporation reportingperiod AGO Assured Guaranty, Ltd. G.O. Bonds General Obligation Bonds AMBAC AMBAC Indemnity Corporation NATL National Public Finance Guarantee Corp. COP Certificates of Participation SGI Syncora Guarantee, Inc. FGIC Financial Guaranty Insurance Company U.S. Govt. Coll. U.S. Government Collateralized FHLMC Coll. Federal Home Loan Mortgage VRDN Variable Rate Demand Notes, which are Corporation Collateralized floating-rate securities with long-term maturities, that carry coupons that reset every one or seven FNMA Coll. Federal National Mortgage days. The rate shown is the current interest rate at the AssociationCollateralized close of the reporting period. MUNICIPAL BONDS AND NOTES (136.7%)* Rating** Principal amount Value Alabama (0.1%) Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A, 5.8s, 5/1/34 BBB $750,000 $845,295 Arizona (3.9%) Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A, 7 5/8s, 12/1/29 BB–/P 3,025,000 3,109,609 Cochise Cnty., Indl. Dev. Auth. Rev. Bonds (Sierra Vista Cmnty. Hosp.), Ser. A, 6 3/4s, 12/1/26 BBB+/P 380,000 380,745 Coconino Cnty., Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co. — Navajo), Ser. A, 5 1/8s, 10/1/32 Baa3 1,500,000 1,598,040 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5 1/8s, 5/15/40 A– 2,125,000 2,297,316 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7 1/4s, 2/1/40 Baa2 2,400,000 2,835,720 Phoenix, Civic Impt. Corp. Arpt. Rev. Bonds Ser. A, 5s, 7/1/40 A1 1,000,000 1,107,590 (Sr. Lien), 5s, 7/1/32 Aa3 1,000,000 1,141,070 (Sr. Lien), 5s, 7/1/31 Aa3 1,735,000 1,997,506 Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Tucson Elec. Pwr. Co.), 5 3/4s, 9/1/29 Baa3 800,000 842,088 (Horizon Cmnty. Learning Ctr.), 5.05s, 6/1/25 BBB 1,550,000 1,549,938 Pinal Cnty., Elec. Rev. Bonds (Dist. No. 3), 5 1/4s, 7/1/36 A 500,000 554,510 Salt River Agricultural Impt. & Pwr. Dist. Rev. Bonds, Ser. A, 5s, 12/1/31 Aa1 3,000,000 3,554,819 Tempe, Indl. Dev. Auth. Lease Rev. Bonds (ASU Foundation), AMBAC, 5s, 7/1/28 AA/P 500,000 500,990 U. Med. Ctr. Corp. AZ Hosp. Rev. Bonds, 6 1/2s, 7/1/39 Baa1 1,000,000 1,163,110 20 Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (136.7%)* cont. Rating** Principal amount Value California (27.6%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (Episcopal Sr. Cmntys.), Ser. A, 5s, 7/1/32 BBB $550,000 $604,654 ABC Unified School Dist. G.O. Bonds, Ser. B, FGIC, zero %, 8/1/20 Aa3 1,500,000 1,257,405 Alameda, Corridor Trans. Auth. Rev. Bonds (Sr. Lien), Ser. A, 5s, 10/1/29 AA– 1,250,000 1,467,213 Bay Area Toll Auth. of CA Rev. Bonds (San Francisco Bay Area), Ser. F-1, 5s, 4/1/39 AA 2,500,000 2,796,925 Burbank, Unified School Dist. G.O. Bonds (Election of 1997), Ser. C, NATL, FGIC, zero %, 8/1/23 AA– 1,000,000 712,240 CA Edl. Fac. Auth. Rev. Bonds (Claremont Graduate U.), Ser. A, 5s, 3/1/42 A3 2,000,000 2,103,580 (U. of the Pacific), 5s, 11/1/21 A2 1,500,000 1,642,380 (Loyola-Marymount U.), NATL, zero %, 10/1/21 A2 1,300,000 997,828 CA Hsg. Fin. Agcy. Rev. Bonds (Home Mtge.) Ser. E, 4.8s, 8/1/37 Baa2 5,000,000 4,887,500 Ser. K, 4 5/8s, 8/1/26 Baa2 2,500,000 2,476,650 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA), 5 1/4s, 2/1/37 Baa2 1,800,000 1,896,624 CA Muni. Fin. Auth. Rev. Bonds (Biola U.), 5s, 10/1/42 Baa1 500,000 544,440 CA Poll. Control Fin. Auth. Rev. Bonds (San Jose Wtr. Co.), 5.1s, 6/1/40 A 3,500,000 3,836,805 (Pacific Gas & Electric Corp.), Class D, FGIC, 4 3/4s, 12/1/23 A3 2,500,000 2,749,350 CA Poll. Control Fin. Auth. Solid Waste Disp. FRB (Waste Management, Inc.), Ser. C, 5 1/8s, 11/1/23 BBB 850,000 925,234 CA Poll. Control Fin. Auth. Wtr. Fac. Rev. Bonds (American Wtr. Cap. Corp.), 5 1/4s, 8/1/40 BBB+ 1,000,000 1,079,840 CA State G.O. Bonds 6 1/2s, 4/1/33 A1 12,000,000 14,905,320 5 1/2s, 3/1/40 A1 7,450,000 8,824,078 5s, 4/1/42 A1 4,000,000 4,468,800 5s, 10/1/29 A1 3,000,000 3,476,340 CA State Pub. Wks. Board Rev. Bonds Ser. I-1, 6 1/8s, 11/1/29 A2 1,000,000 1,244,540 Ser. A-1, 6s, 3/1/35 A2 1,600,000 1,946,080 (Dept. of Forestry & Fire), Ser. E, 5s, 11/1/32 A2 1,575,000 1,718,987 (Capital Projects), Ser. A, 5s, 4/1/29 A2 2,000,000 2,260,580 CA Statewide Cmnty. Dev. Auth. COP (The Internext Group), 5 3/8s, 4/1/30 BBB 5,250,000 5,266,905 CA Statewide Cmnty. Dev. Auth. Rev. Bonds (Irvine, LLC-UCI East Campus), 6s, 5/15/40 Baa2 2,000,000 2,197,900 (Sutter Hlth.), Ser. A, 5s, 11/15/43 Aa3 2,485,000 2,619,016 Cathedral City, Impt. Board Act of 1915 Special Assmt. Bonds (Cove Impt. Dist.), Ser. 04-02, 5.05s, 9/2/35 BB+/P 775,000 776,690 Chula Vista COP, NATL, 5s, 8/1/32 A1 4,000,000 4,044,960 Municipal Opportunities Trust 21 MUNICIPAL BONDS AND NOTES (136.7%)* cont. Rating** Principal amount Value California cont. Chula Vista, Indl. Dev. Rev. Bonds (San Diego Gas), Ser. B, 5s, 12/1/27 Aa3 $1,915,000 $2,105,734 Foothill-De Anza, Cmnty. College Dist. G.O. Bonds, Ser. C, 5s, 8/1/40 Aaa 2,250,000 2,532,668 Foothill/Eastern Corridor Agcy. Rev. Bonds, Ser. A, zero %, 1/1/28 (Escrowed to maturity) Aaa 10,000,000 6,680,899 Golden State Tobacco Securitization Corp. Rev. Bonds Ser. 03 A-1, 6 1/4s, 6/1/33 (Prerefunded 6/1/13) Aaa 555,000 557,636 Ser. A-1, 5s, 6/1/33 B3 1,050,000 965,076 (Enhanced Asset), Ser. A, 5s, 6/1/30 A2 500,000 565,030 (Enhanced Asset), Ser. A, 5s, 6/1/29 A2 1,400,000 1,592,304 Ser. S-B, zero %, 6/1/47 CCC+ 6,000,000 511,020 Los Angeles, Dept. Arpt. Rev. Bonds (Los Angeles Intl. Arpt.), Ser. D, 5s, 5/15/40 AA 3,500,000 3,962,175 Los Angeles, Regl. Arpt. Impt. Corp. Lease Rev. Bonds (Laxfuel Corp.), 4 1/2s, 1/1/27 A 600,000 651,006 M-S-R Energy Auth. Rev. Bonds, Ser. B, 6 1/2s, 11/1/39 A– 3,000,000 4,120,620 Metro. Wtr. Dist. Rev. Bonds (Southern CA Wtr. Wks.), 5 3/4s, 8/10/18 AAA 6,000,000 7,087,680 Orange Cnty., Cmnty. Fac. Dist. Special Tax Rev. Bonds (Ladera Ranch — No. 02-1), Ser. A, 5.55s, 8/15/33 BBB–/P 900,000 902,970 Port of Oakland, Rev. Bonds (Sr. Lien), Ser. P, 5s, 5/1/26 A+ 4,000,000 4,595,960 Redwood City, Elementary School Dist. G.O. Bonds, FGIC, NATL, zero %, 8/1/21 A+ 1,990,000 1,574,627 Sacramento Cnty., Arpt. Syst. Rev. Bonds, 5s, 7/1/40 A 1,350,000 1,506,195 Sacramento, Special Tax Rev. Bonds (North Natomas Cmnty. Fac.), Ser. 97-01 5s, 9/1/29 BB+/P 1,180,000 1,184,885 5s, 9/1/18 BB+/P 1,030,000 1,045,800 5s, 9/1/20 BB+/P 1,195,000 1,210,392 Sacramento, Regl. Trans. Dist. Rev. Bonds (Farebox) 5s, 3/1/42 A2 2,110,000 2,297,263 5s, 3/1/20 A2 500,000 592,120 San Bernardino Cnty., COP (Med. Ctr. Fin.), Ser. A, NATL, 6 1/2s, 8/1/17 Baa2 3,795,000 4,044,066 San Diego Cnty., Regl. Arpt. Auth. Rev. Bonds, Ser. A, 5s, 7/1/40 A2 3,750,000 4,135,875 San Diego, Unified School Dist. G.O. Bonds (Election of 2008), Ser. C zero %, 7/1/40 Aa3 5,000,000 1,415,700 zero %, 7/1/38 Aa3 5,000,000 1,588,300 San Francisco City & Cnty. Arpt. Comm. Intl. Arpt. Rev. Bonds, 5s, 5/1/28 A1 575,000 671,485 22 Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (136.7%)* cont. Rating** Principal amount Value California cont. San Juan, Unified School Dist. G.O. Bonds, AGM, zero %, 8/1/19 Aa2 $1,000,000 $873,910 Semitropic, Impt. Dist. Wtr. Storage Rev. Bonds, Ser. A, 5s, 12/1/35 A+ 150,000 165,602 Sunnyvale, Cmnty. Fac. Dist. Special Tax Rev. Bonds, 7.65s, 8/1/21 B+/P 540,000 540,907 Tuolumne Wind Project Auth. Rev. Bonds (Tuolumne Co.), Ser. A, 5 7/8s, 1/1/29 A+ 1,585,000 1,896,199 Turlock, Irrigation Dist. Rev. Bonds, Ser. A, 5s, 1/1/40 A+ 4,000,000 4,336,240 Univ of CA, Ser. AF Rev. bonds, 5s, 5/15/36 T Aa1 9,000,000 10,448,685 Colorado (1.2%) CO Hlth. Fac. Auth. Rev. Bonds (Christian Living Cmntys.), Ser. A, 5 3/4s, 1/1/26 BB–/P 325,000 347,828 (Evangelical Lutheran Good Samaritan Society), 5s, 12/1/33 A3 1,650,000 1,778,420 (Evangelical Lutheran), 5s, 6/1/29 A3 850,000 902,692 (Covenant Retirement Cmntys.), Ser. A, 5s, 12/1/27 BBB– 1,100,000 1,198,658 CO Hsg. & Fin. Auth. Rev. Bonds (Single Family Mtge.), Ser. A-3, Class III, 5 1/4s, 5/1/33 A2 840,000 854,994 Denver City & Cnty., Arpt. Rev. Bonds, Ser. A, 5s, 11/15/28 A1 550,000 630,784 E-ub. Hwy. Auth. Rev. Bonds, Ser. C1, NATL, 5 1/2s, 9/1/24 Baa2 1,250,000 1,343,363 Delaware (0.4%) DE St. Econ. Dev. Auth. Rev. Bonds (Delmarva Pwr.), 5.4s, 2/1/31 BBB+ 1,100,000 1,236,400 DE State Hsg. Auth. Rev. Bonds (Single Family Mtge.), Ser. B, zero %, 1/1/40 A3 6,800,000 1,335,656 District of Columbia (1.9%) DC Rev. Bonds (Howard U.), Ser. A, 6 1/2s, 10/1/41 A3 3,000,000 3,624,060 DC U. Rev. Bonds (Gallaudet U.), 5 1/2s, 4/1/34 A+ 1,000,000 1,148,300 DC Wtr. & Swr. Auth. Pub. Util. Rev. Bonds, FGIC, NATL, 5s, 10/1/28 (Prerefunded 10/1/13) AA 3,000,000 3,059,010 Metro. Washington, Arpt. Auth. Dulles Toll Rd. Rev. Bonds (First Sr. Lien), Ser. A, 5s, 10/1/39 A2 2,000,000 2,207,120 (Metrorail), Ser. A, zero %, 10/1/37 Baa1 3,700,000 1,002,848 Florida (5.2%) Brevard Cnty., Hlth. Care Fac. Auth. Rev. Bonds (Health First, Inc.), 7s, 4/1/39 A3 3,000,000 3,718,860 Broward Cnty., Arpt. Syst. Rev. Bonds, Ser. Q-2, 5s, 10/1/32 A1 1,100,000 1,229,426 Escambia Cnty., Env. Impt. Rev. Bonds (Intl. Paper Co.), Ser. A, 5s, 8/1/26 BBB 2,500,000 2,509,125 Municipal Opportunities Trust 23 MUNICIPAL BONDS AND NOTES (136.7%)* cont. Rating** Principal amount Value Florida cont. FL State Board of Ed. G.O. Bonds (Capital Outlay 2011), Ser. F, 5s, 6/1/30 AAA $1,000,000 $1,184,220 FL State Muni. Pwr. Agcy. Rev. Bonds, Ser. A, 5s, 10/1/31 A2 1,700,000 1,901,943 Halifax, Hosp. Med. Ctr. Rev. Bonds, Ser. A, 5 3/8s, 6/1/46 A– 4,200,000 4,429,025 Jacksonville, Port Auth. Rev. Bonds, 5s, 11/1/38 A2 600,000 648,486 Lakeland, Retirement Cmnty. 144A Rev. Bonds (1st Mtge. — Carpenters), 6 3/8s, 1/1/43 BBB–/F 340,000 375,452 Lee Cnty., Rev. Bonds, SGI, 5s, 10/1/25 Aa2 2,500,000 2,817,450 Marco Island, Util. Sys. Rev. Bonds, Ser. A, 5s, 10/1/40 Aa3 1,500,000 1,640,595 Miami-Dade Cnty., Aviation Rev. Bonds (Miami Intl. Arpt.), Ser. A-1, 5 3/8s, 10/1/41 A2 3,000,000 3,429,510 Ser. A, 5s, 10/1/29 A2 1,000,000 1,120,210 Miami-Dade Cnty., Expressway Auth. Toll Syst. Rev. Bonds, Ser. A, 5s, 7/1/40 A3 1,000,000 1,088,950 Palm Beach Cnty., Hlth. Fac. Auth. Rev. Bonds (Acts Retirement-Life Cmnty.), 5 1/2s, 11/15/33 BBB+ 1,000,000 1,117,390 South Broward, Hosp. Dist. Rev. Bonds, NATL, 4 3/4s, 5/1/28 Aa3 1,500,000 1,605,705 Tampa-Hillsborough Cnty., Expressway Auth. Rev. Bonds, Ser. A, 5s, 7/1/28 A3 760,000 880,939 Tolomato, Cmnty. Dev. Dist. Special Assmt. Bonds, 5.4s, 5/1/37 CCC/P 425,000 425,587 Georgia (3.2%) Atlanta, Arpt. Rev. Bonds Ser. C, 5 7/8s, 1/1/24 A1 500,000 631,295 (Hartsfield-Jackson Intl. Arpt.), Ser. A, 5s, 1/1/35 A1 1,250,000 1,411,963 Atlanta, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, 6 1/4s, 11/1/39 A1 4,500,000 5,557,455 Fulton Cnty., Dev. Auth. Rev. Bonds (GA Tech Athletic Assn.), Ser. A, 5s, 10/1/42 A2 1,350,000 1,495,152 Gainesville & Hall Cnty., Hosp. Auth. Rev. Bonds (Northeast GA Hlth. Care), Ser. B, 5 1/4s, 2/15/45 A+ 7,500,000 8,196,000 Marietta, Dev. Auth. Rev. Bonds (U. Fac. — Life U., Inc.), 7s, 6/15/39 Ba3 1,400,000 1,509,228 Guam (0.1%) Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A, 5s, 10/1/30 AA– 300,000 345,153 Illinois (7.6%) Chicago, O’Hare Intl. Arpt. Rev. Bonds Ser. A, 5 3/4s, 1/1/39 A2 4,000,000 4,685,000 Ser. A, 5 5/8s, 1/1/35 A2 1,000,000 1,168,000 (Passenger Fac. Charge), Ser. B, 5s, 1/1/24 A2 2,500,000 2,911,950 Chicago, Waste Wtr. Transmission Rev. Bonds, Ser. A, NATL, zero %, 1/1/24 Aa2 1,600,000 1,121,616 24 Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (136.7%)* cont. Rating** Principal amount Value Illinois cont. IL Fin. Auth. Rev. Bonds (Alexian), Ser. A, AGM, 5 1/4s, 1/1/22 A2 $3,775,000 $4,197,610 (Elmhurst Memorial), Ser. A, 5 5/8s, 1/1/37 Baa2 3,000,000 3,344,190 (IL Rush U. Med. Ctr.), Ser. D, 6 5/8s, 11/1/39 A2 1,490,000 1,788,849 (IL Rush U. Med Ctr.), Ser. C, 6 5/8s, 11/1/39 A2 1,425,000 1,710,812 (Silver Cross Hosp. & Med. Ctr.), 7s, 8/15/44 BBB– 2,500,000 2,992,650 IL State G.O. Bonds 5s, 3/1/34 A2 750,000 805,283 5s, 8/1/21 A2 750,000 882,165 Kendall & Kane Cntys., Cmnty. United School Dist. G.O. Bonds (No. 115 Yorkville), NATL, FGIC, zero %, 1/1/21 Aa3 1,075,000 865,472 Lake Cnty., Cmnty. Construction School Dist. G.O. Bonds (No. 073 Hawthorn), NATL, FGIC zero %, 12/1/21 AA+ 1,805,000 1,431,636 zero %, 12/1/21 (Escrowed to maturity) AA+ 145,000 123,918 zero %, 12/1/20 AA+ 1,495,000 1,242,151 zero %, 12/1/20 (Escrowed to maturity) AA+ 155,000 136,750 Metro. Pier & Exposition Auth. Dedicated State Tax Rev. Bonds (McCormick), Ser. A, NATL, zero%, 12/15/30 AAA 15,000,000 7,200,000 Railsplitter, Tobacco Settlement Auth. Rev. Bonds, 6s, 6/1/28 A– 4,150,000 5,040,424 Southern IL U. Rev. Bonds (Hsg. & Auxiliary), Ser. A, NATL zero %, 4/1/25 A2 1,870,000 1,130,527 zero %, 4/1/21 A2 1,880,000 1,406,691 Indiana (2.3%) IN Bk. Special Program Gas Rev. Bonds, Ser. A, 5 1/4s, 10/15/21 A2 180,000 212,978 IN State Fin. Auth. Rev. Bonds (U.S. Steel Corp.), 6s, 12/1/26 BB 500,000 536,555 (BHI Sr. Living), 5 3/4s, 11/15/41 A–/F 1,000,000 1,119,310 (Duke Energy Ind.), Ser. C, 4.95s, 10/1/40 A2 4,000,000 4,356,759 IN State Fin. Auth. VRDN, Ser. A-3, 0.22s, 2/1/37 VMIG1 2,500,000 2,500,000 Jasper Cnty., Indl. Poll. Control Rev. Bonds AMBAC, 5.7s, 7/1/17 Baa2 1,375,000 1,550,134 NATL, 5.6s, 11/1/16 Baa2 1,550,000 1,726,871 U. Southern IN Rev. Bonds (Student Fee), Ser. J, AGO, 5 3/4s, 10/1/28 AA– 1,000,000 1,222,550 Kentucky (0.1%) Louisville & Jefferson Cnty., Metro. Govt. College Rev. Bonds (Bellarmine U., Inc.), Ser. A, 6s, 5/1/38 Baa3 290,000 315,337 Louisiana (1.3%) Lafayette, Util. Rev. Bonds, 5s, 11/1/28 A1 3,000,000 3,527,760 Stadium & Exposition Dist. Rev. Bonds, Ser. A, 5s, 7/1/36 A3 3,500,000 3,935,960 Municipal Opportunities Trust 25 MUNICIPAL BONDS AND NOTES (136.7%)* cont. Rating** Principal amount Value Maine (0.3%) Rumford, Solid Waste Disp. Rev. Bonds (Boise Cascade Corp.), 6 7/8s, 10/1/26 B2 $1,950,000 $1,959,146 Maryland (0.2%) MD Econ. Dev. Corp. Poll. Control Rev. Bonds (Potomac Electric Power Co.), 6.2s, 9/1/22 A 650,000 797,843 MD State Indl. Dev. Fin. Auth. Rev. Bonds (Synagro-Baltimore), Ser. A, 5 1/2s, 12/1/15 BBB+/F 500,000 528,225 Massachusetts (6.3%) MA State Dept. Trans. Rev. Bonds (Metro Hwy. Syst.), Ser. B, 5s, 1/1/37 A+ 2,500,000 2,764,775 MA State Dev. Fin. Agcy. Rev. Bonds (Berklee College of Music), 5 1/4s, 10/1/41 A2 2,000,000 2,243,760 (Carleton-Willard Village), 5 5/8s, 12/1/30 A– 750,000 823,485 (Emerson College), Ser. A, 5s, 1/1/40 Baa1 4,000,000 4,292,119 (Linden Ponds, Inc. Fac.), Ser. A-1, 6 1/4s, 11/15/26 B–/P 960,369 903,582 (Linden Ponds, Inc. Fac.), Ser. A-2, 5 1/2s, 11/15/46 B–/P 51,190 40,603 (Linden Ponds, Inc. Fac.), Ser. B, zero%, 11/15/56 B–/P 254,614 1,910 (Sabis Intl.), Ser. A, 8s, 4/15/39 BBB 575,000 704,640 MA State Dev. Fin. Agcy. Solid Waste Disp. FRB (Dominion Energy Brayton Point), 5s, 2/1/36 A– 1,000,000 1,053,110 MA State Dev. Fin. Agcy. Solid Waste Disp. Mandatory Put Bonds (5/1/19) (Dominion Energy Brayton), Ser. 1, 5 3/4s, 12/1/42 A– 1,500,000 1,832,385 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Jordan Hosp.), Ser. E, 6 3/4s, 10/1/33 BB– 1,500,000 1,513,275 (Quincy Med. Ctr.), Ser. A, 6 1/4s, 1/15/28 (In default) † D/P 407,632 41 (Suffolk U.), Ser. A, 5 3/4s, 7/1/39 Baa2 1,175,000 1,335,658 (Baystate Med. Ctr.), Ser. I, 5 3/4s, 7/1/36 A+ 1,500,000 1,660,110 (Springfield College), 5 5/8s, 10/15/40 Baa1 550,000 607,591 (Care Group), Ser. B-2, NATL, 5 3/8s, 2/1/26 A3 700,000 812,882 (Northeastern U.), Ser. A, 5s, 10/1/35 A2 3,250,000 3,646,825 MA State Hsg. Fin. Agcy. Rev. Bonds Ser. C, 5.35s, 12/1/42 Aa3 1,500,000 1,608,420 Ser. 162, FNMA Coll, FHLMC Coll., 2 3/4s, 12/1/41 Aa2 1,000,000 1,052,650 MA State Port Auth. Rev. Bonds, U.S. Govt. Coll., 13s, 7/1/13 (Escrowed to maturity) Aaa 600,000 612,300 MA State Port Auth. Special Fac. Rev. Bonds (Conrac), Ser. A, 5 1/8s, 7/1/41 A 2,855,000 3,216,300 Metro. Boston Trans. Pkg. Corp. Rev. Bonds, 5s, 7/1/41 A1 2,590,000 2,894,791 (Systemwide Pkg.), 5 1/4s, 7/1/33 A1 2,500,000 2,910,300 26 Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (136.7%)* cont. Rating** Principal amount Value Michigan (6.2%) Detroit, G.O. Bonds, Ser. A-1, AMBAC, 5 1/4s, 4/1/24 B $1,435,000 $1,292,433 Detroit, Rev. Bonds, Ser. A, NATL, FGIC, 5s, 7/1/30 A+ 4,505,000 4,506,532 Detroit, City School Dist. G.O. Bonds, Ser. A, AGM, 6s, 5/1/29 Aa2 1,000,000 1,199,060 Detroit, Wtr. & Swr. Dept. Rev. Bonds, Ser. A, 5s, 7/1/32 A+ 1,200,000 1,309,500 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AA– 1,425,000 1,640,417 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 7 1/2s, 7/1/39 Ba1 500,000 590,245 Lansing, Board of Wtr. & Ltg. Util. Syst. Rev. Bonds, Ser. A, 5s, 7/1/37 Aa3 1,765,000 2,014,659 MI Pub. Pwr. Agcy. Rev. Bonds, Ser. A, 5s, 1/1/27 A2 1,900,000 2,153,764 MI State Fin. Auth. Rev. Bonds (Revolving Fund-Clean Water), 5s, 10/1/31 AAA 1,500,000 1,784,985 (Unemployment Oblig. Assmt.), Ser. B, 5s, 7/1/22 Aaa 1,000,000 1,131,840 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 A1 2,500,000 2,860,825 (Henry Ford Hlth.), 5 3/4s, 11/15/39 A2 2,000,000 2,279,540 (Henry Ford Hlth. Syst.), Ser. A, 5 1/4s, 11/15/46 A2 4,500,000 4,754,924 (Sparrow Hosp.), 5s, 11/15/31 A1 1,350,000 1,434,780 MI State Strategic Fund Ltd. Mandatory Put Bonds (6/2/14) (Dow Chemical), Ser. A-1, 6 3/4s, 12/1/28 Baa2 100,000 106,264 MI State Strategic Fund Ltd. Oblig. Rev. Bonds (Evangelical Homes of MI) 5 1/2s, 6/1/47 BB+/F 675,000 682,175 5 1/4s, 6/1/32 BB+/F 320,000 323,440 MI State Strategic Fund, Ltd. Rev. Bonds (Worthington Armstrong Venture), U.S. Govt. Coll., 5 3/4s, 10/1/22 (Escrowed to maturity) AAA/P 1,650,000 2,100,351 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 6s, 6/1/34 B– 575,000 540,966 Monroe Cnty., Hosp. Fin. Auth. Rev. Bonds (Mercy Memorial Hosp. Corp.), 5 3/8s, 6/1/26 BBB 750,000 804,720 Wayne Cnty., Arpt. Auth. Rev. Bonds, Ser. A, 5s, 12/1/21 A2 2,000,000 2,380,440 Minnesota (1.0%) North Oaks, Sr. Hsg. Rev. Bonds (Presbyterian Homes North Oaks), 6 1/8s, 10/1/39 BB/P 995,000 1,061,446 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (HealthPartners Oblig. Group), 5 1/4s, 5/15/36 A3 3,500,000 3,688,755 St. Paul, Hsg. & Redev. Auth. Hosp. Rev. Bonds (Healtheast), 6s, 11/15/35 BBB– 1,150,000 1,236,170 Municipal Opportunities Trust 27 MUNICIPAL BONDS AND NOTES (136.7%)* cont. Rating** Principal amount Value Mississippi (1.2%) MS Bus. Fin. Corp. Rev. Bonds (Syst. Energy Resources, Inc.), 5 7/8s, 4/1/22 BBB $2,330,000 $2,335,778 MS Bus. Fin. Corp. Gulf Opportunity Zone Rev. Bonds, Ser. A, 5s, 5/1/37 A3 2,250,000 2,448,833 Warren Cnty., Gulf Opportunity Zone Rev. Bonds (Intl. Paper Co.), Ser. A, 6 1/2s, 9/1/32 BBB 2,000,000 2,300,740 Nebraska (0.9%) Central Plains, Energy Rev. Bonds (NE Gas No. 1), Ser. A, 5 1/4s, 12/1/18 A3 3,000,000 3,380,340 Lancaster Cnty., Hosp. Auth. Rev. Bonds (Immanuel Oblig. Group), 5 5/8s, 1/1/40 A–/F 925,000 1,021,755 NE Pub. Pwr. Dist. Rev. Bonds, Ser. C, 5s, 1/1/25 A1 500,000 570,975 Nevada (7.5%) Clark Cnty., Ltd. Tax Bond, 5s, 6/1/33 T AA+ 28,285,000 31,800,541 Clark Cnty., Arpt. Rev. Bonds, Ser. A-2, NATL, FGIC, 5 1/8s, 7/1/26 A1 5,105,000 5,329,824 Clark Cnty., Impt. Dist. Special Assmt. Bonds (Summerlin No. 151), 5s, 8/1/25 BB–/P 2,050,000 1,670,894 Clark Cnty., Indl. Dev. Rev. Bonds (Southwest Gas Corp.), Ser. A, AMBAC, 5 1/4s, 7/1/34 A– 3,000,000 3,073,230 Henderson G.O. Bonds (Ltd. Tax -Swr.), NATL, FGIC, 5s, 6/1/29 (Prerefunded 12/1/14) Aa2 1,000,000 1,073,590 Henderson, Local Impt. Dist. Special Assmt. Bonds (No. T-17), 5s, 9/1/25 BB+/P 590,000 594,484 New Jersey (7.2%) NJ Hlth. Care Fac. Fin. Auth. Rev. Bonds (St. Joseph Hlth. Care Syst.), 6 5/8s, 7/1/38 BBB– 2,750,000 3,174,875 (St. Peter’s U. Hosp.), 5 3/4s, 7/1/37 Ba1 2,500,000 2,725,150 (Holy Name Hosp.), 5s, 7/1/36 Baa2 5,000,000 5,222,349 NJ State Econ. Dev. Auth. Rev. Bonds (Cigarette Tax), 5 3/4s, 6/15/29 (Prerefunded 6/15/14) Aaa 5,000,000 5,307,600 5s, 6/15/26 Baa1 500,000 574,925 (Middlesex Wtr. Co., Inc.), Ser. A, 5s, 10/1/23 A 1,000,000 1,220,710 NJ State Econ. Dev. Auth. Wtr. Fac. Rev. Bonds (NJ American Wtr. Co.) Ser. A, 5.7s, 10/1/39 A2 3,900,000 4,269,213 Ser. B, 5.6s, 11/1/34 A2 500,000 569,965 NJ State Edl. Fac. Auth. Rev. Bonds (Fairleigh Dickinson), Ser. C, 6s, 7/1/20 BBB/F 1,500,000 1,568,475 (Georgian Court U.), Ser. D, 5 1/4s, 7/1/37 Baa2 1,000,000 1,061,600 (Georgian Court U.), Ser. D, 5 1/4s, 7/1/27 Baa2 500,000 538,605 NJ State Higher Ed. Assistance Auth. Rev. Bonds (Student Loan), Ser. 1A, 5s, 12/1/22 Aa2 2,500,000 2,850,925 NJ State Tpk. Auth. Rev. Bonds, Ser. B, 5s, 1/1/19 A+ 750,000 902,790 NJ State Trans. Trust Fund Auth. Rev. Bonds (Trans. Syst.), Ser. A, zero %, 12/15/30 A1 13,000,000 6,186,440 28 Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (136.7%)* cont. Rating** Principal amount Value New Jersey cont. Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. 1A, 4 3/4s, 6/1/34 B2 $3,000,000 $2,646,090 Union Cnty., Util. Auth. Resource Recvy. Fac. Lease Rev. Bonds (Covanta Union), Ser. A, 5 1/4s, 12/1/31 AA+ 2,300,000 2,550,999 New Mexico (0.3%) Sante Fe, Retirement Fac. Rev. Bonds (El Castillo Retirement Res.), 5s, 5/15/42 BBB– 1,460,000 1,552,681 New York (9.7%) Broome Cnty., Indl. Dev. Agcy. Continuing Care Retirement Rev. Bonds (Good Shepard Village), Ser. A, 6 7/8s, 7/1/40 B/P 320,000 341,766 Metro. Trans. Auth. Rev. Bonds, Ser. D 5s, 11/15/36 A2 2,000,000 2,258,980 5s, 11/15/29 A2 3,000,000 3,499,650 NY City, G.O. Bonds, Ser. F, 5s, 8/1/30 Aa2 3,320,000 3,902,594 NY City, Indl. Dev. Agcy. Special Fac. FRB (American Airlines — JFK Intl. Arpt.), 7 5/8s, 8/1/25 (In default) † D/P 2,000,000 2,298,480 NY City, Indl. Dev. Agcy. Special Fac. Rev. Bonds (British Airways PLC), 5 1/4s, 12/1/32 BB 700,000 702,002 NY City, Muni. Wtr. & Swr. Fin. Auth. Rev. Bonds, 5s, 6/15/31 T AA+ 10,000,000 11,678,770 Ser. GG, 5s, 6/15/43 AA+ 2,000,000 2,241,820 NY City, Transitional Fin. Auth. Rev. Bonds (Future Tax), Ser. D-1, 5s, 11/1/32 AAA 3,000,000 3,508,230 NY Cntys., Tobacco Trust III Rev. Bonds (Tobacco Settlement), 6s, 6/1/43 A3 1,500,000 1,506,030 NY State, Dorm. Auth. Rev. Bonds (School Dists. Fin. Program), Ser. H, 5s, 10/1/21 Aa3 650,000 803,095 (State U. Dorm Fac.), Ser. A, 5s, 7/1/35 Aa2 1,000,000 1,143,790 Non-State Supported Debt (Orange Regl. Med. Ctr.), 6 1/4s, 12/1/37 Ba1 2,300,000 2,550,286 Ser. C , 5s, 3/15/31 T AAA 5,000,000 5,813,261 NY State Energy Research & Dev. Auth. Gas Fac. Rev. Bonds (Brooklyn Union Gas), 6.952s, 7/1/26 A3 6,000,000 6,019,500 Port Auth. NY & NJ Special Oblig. Rev. Bonds (JFK Intl. Air Term. — 6), NATL, 5.9s, 12/1/17 BBB– 6,000,000 6,014,459 Seneca Cnty., Indl. Dev. Agcy. Solid Waste Disp. 144A Mandatory Put Bonds (10/1/13) (IESI Corp.), 6 5/8s, 10/1/35 BB– 670,000 678,650 Troy, Cap. Res. Corp. Rev. Bonds (Rensselaer Polytechnic), Ser. A, 5 1/8s, 9/1/40 A3 1,385,000 1,533,070 North Carolina (1.6%) NC Eastern Muni. Pwr. Agcy. Syst. Rev. Bonds, Ser. C, 6 3/4s, 1/1/24 A– 1,000,000 1,252,399 NC Med. Care Cmnty. Hlth. Care Fac. Rev. Bonds (Deerfield), Ser. A, 6s, 11/1/33 BBB+/F 805,000 875,438 (First Mtge. — Presbyterian Homes), 5 3/8s, 10/1/22 BB/P 1,000,000 1,054,490 Municipal Opportunities Trust 29 MUNICIPAL BONDS AND NOTES (136.7%)* cont. Rating** Principal amount Value North Carolina cont. NC State Muni. Pwr. Agcy. Rev. Bonds (No. 1, Catawba Elec.), Ser. A, 5s, 1/1/30 A2 $800,000 $902,688 Ser. B, 5s, 1/1/28 A2 1,400,000 1,650,698 U. of NC Syst. Pool Rev. Bonds, Ser. C, 5 1/2s, 10/1/34 A3 3,000,000 3,426,870 North Dakota (0.2%) ND State Hsg. Fin. Agcy. Rev. Bonds (Hsg. Fin.), Ser. B, 4.8s, 7/1/37 Aa1 1,105,000 1,122,304 Ohio (7.5%) American Muni. Pwr. — Ohio, Inc. Rev. Bonds (Prairie State Energy Campus), Ser. A, 5 1/4s, 2/15/43 A1 1,000,000 1,102,330 (Prairie Street Energy Campus), Ser. A, 5 1/4s, 2/15/33 AA– 5,000,000 5,582,600 Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A-2 5 3/4s, 6/1/34 B3 9,000,000 7,876,440 5 1/8s, 6/1/24 B3 2,050,000 1,898,423 Cleveland, Arpt. Syst. Rev. Bonds, Ser. A, 5s, 1/1/29 A– 500,000 565,975 Cleveland, Wtr. Rev. Bonds (2nd Lien), Ser. A, 5s, 1/1/27 Aa2 1,000,000 1,185,020 Erie Cnty., OH Hosp. Fac. Rev. Bonds (Firelands Regl. Med. Ctr.), Ser. A, 5 1/4s, 8/15/46 A– 2,500,000 2,635,250 Hickory Chase, Cmnty. Auth. Infrastructure Impt. Rev. Bonds (Hickory Chase), 7s, 12/1/38 (In default) † D/P 644,000 289,800 JobsOhio Beverage Syst. Rev. Bonds (Statewide Sr. Lien Liquor Profits), Ser. A, 5s, 1/1/38 AA 2,000,000 2,258,040 Lake Cnty., Hosp. Fac. Rev. Bonds (Lake Hosp. Syst.), Ser. C, 6s, 8/15/43 A3 3,100,000 3,431,296 OH State Air Quality Dev. Auth. FRB (Columbus Southern Pwr. Co.), Ser. B, 5.8s, 12/1/38 Baa1 2,000,000 2,321,620 OH State Higher Edl. Fac. Comm. Rev. Bonds (U. Hosp. Hlth. Syst.), Ser. 09-A, 6 3/4s, 1/15/39 (Prerefunded 1/15/15) A2 3,000,000 3,326,220 (Kenyon College), 5s, 7/1/44 A1 5,000,000 5,402,150 Scioto Cnty., Hosp. Rev. Bonds (Southern Med. Ctr.), 5 1/2s, 2/15/28 A2 4,660,000 5,066,958 Southeastern OH Port Auth. Hosp. Fac. Rev. Bonds, 5 3/4s, 12/1/32 BB/P 625,000 692,919 Oregon (0.9%) Keizer, Special Assmt. Bonds (Keizer Station), Ser. A, 5.2s, 6/1/31 A1 2,585,000 2,745,709 Multnomah Cnty., Hosp. Fac. Auth. Rev. Bonds (Terwilliger Plaza), Ser. A, 5 1/4s, 12/1/26 BBB/F 1,040,000 1,106,799 OR Hlth. Sciences U. Rev. Bonds, Ser. A, 5 3/4s, 7/1/39 A1 1,250,000 1,475,113 30 Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (136.7%)* cont. Rating** Principal amount Value Pennsylvania (5.0%) Allegheny Cnty., G.O. Bonds, Ser. C-69, 5s, 12/1/25 A1 $1,000,000 $1,178,160 Allentown, Neighborhood Impt. Zone Dev. Auth. Rev. Bonds, Ser. A 5s, 5/1/35 Baa2 400,000 433,740 5s, 5/1/32 Baa2 1,350,000 1,485,405 Bucks Cnty., Indl. Dev. Auth. Rev. Bonds (US Steel Corp.), 6 3/4s, 6/1/26 BB 1,000,000 1,126,010 Bucks Cnty., Indl. Dev. Auth. Retirement Cmnty. Rev. Bonds (Ann’s Choice, Inc.), Ser. A 5.4s, 1/1/15 BB/P 1,060,000 1,071,045 5.3s, 1/1/14 BB/P 710,000 717,405 Cumberland Cnty., Muni. Auth. Rev. Bonds (Presbyterian Homes), Ser. A, 5s, 1/1/17 BBB+ 1,080,000 1,127,952 Delaware River Joint Toll Bridge Comm. Rev. Bonds, Ser. A, 5s, 7/1/21 A2 600,000 726,852 Delaware River Port Auth. PA & NJ Rev. Bonds, Ser. D, 5s, 1/1/40 A3 1,200,000 1,312,788 Erie, Higher Ed. Bldg. Auth. Rev. Bonds (Mercyhurst College), 5 1/2s, 3/15/38 BBB 725,000 782,833 Franklin Cnty., Indl. Dev. Auth. Rev. Bonds (Chambersburg Hosp.), 5 3/8s, 7/1/42 A2 1,000,000 1,091,330 Lancaster, Higher Ed. Auth. College Rev. Bonds (Franklin & Marshall College), 5s, 4/15/29 AA– 1,000,000 1,114,720 Northampton Cnty., Hosp. Auth. Rev. Bonds (St. Luke’s Hosp. — Bethlehem), Ser. A, 5 1/2s, 8/15/40 A3 1,250,000 1,335,963 PA Econ. Dev. Fin. Auth. Exempt Fac. Rev. Bonds (Amtrak), Ser. A, 5s, 11/1/32 A1 1,000,000 1,112,589 PA State Higher Edl. Fac. Auth. Rev. Bonds (Gwynedd Mercy College), Ser. KK1, 5 3/8s, 5/1/42 BBB– 500,000 532,070 (Philadelphia U.), 5s, 6/1/22 Baa2 860,000 923,829 (Philadelphia U.), 5s, 6/1/30 Baa2 2,250,000 2,346,728 (St. Joseph’s U.), Ser. A, 5s, 11/1/40 A– 3,000,000 3,271,680 (Widener U.), 5 3/8s, 7/15/29 BBB+ 750,000 757,388 (Temple U.), Ser. 1, 5s, 4/1/26 Aa3 750,000 899,595 Philadelphia, Arpt. Rev. Bonds, Ser. D, 5 1/4s, 6/15/25 A+ 2,750,000 3,130,545 Philadelphia, Hosp. & Higher Ed. Fac. Auth. Rev. Bonds (Hosp.-Graduate Hlth. Sys.), Ser. A, 6 1/4s, 7/1/13 (In default) † D/P 1,462,206 15 Pittsburgh & Allegheny Cnty., Sports & Exhib. Auth. Hotel Rev. Bonds, AGM, 5s, 2/1/35 AA– 1,225,000 1,349,852 Susquehanna, Area Regl. Arpt. Syst. Auth. Rev. Bonds, Ser. A 6 1/2s, 1/1/38 Baa3 550,000 615,093 5s, 1/1/27 Baa3 650,000 708,702 Municipal Opportunities Trust 31 MUNICIPAL BONDS AND NOTES (136.7%)* cont. Rating** Principal amount Value Puerto Rico (4.4%) Cmnwlth. of PR, G.O. Bonds Ser. C, 6 1/2s, 7/1/40 Baa3 $5,000,000 $5,355,300 Ser. B, 6s, 7/1/39 Baa3 5,000,000 5,155,049 Ser. C, 6s, 7/1/39 Baa3 2,500,000 2,577,525 Cmnwlth. of PR, Elec. Pwr. Auth. Rev. Bonds, Ser. XX, 5 1/4s, 7/1/40 BBB+ 3,000,000 2,995,470 Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds, Ser. AA-2, 5.3s, 7/1/35 BBB+ 875,000 880,110 Cmnwlth. of PR, Pub. Bldg. Auth. Mandatory Put Bonds (7/1/17) (Govt. Fac.), Ser. M-2, 5 3/4s, 7/1/34 Baa3 1,750,000 1,872,448 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. A, zero %, 8/1/30 A+ 17,000,000 6,794,050 Rhode Island (—%) Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. A, 6 1/4s, 6/1/42 Ba1 200,000 204,794 South Carolina (0.5%) SC Jobs Econ. Dev. Auth. Hosp. Fac. Rev. Bonds (Palmetto Hlth.), Ser. C 6s, 8/1/20 (Prerefunded 8/1/13) Baa1 2,445,000 2,479,254 U.S. Govt. Coll., 6s, 8/1/20 (Prerefunded 8/1/13) Baa1 305,000 309,273 Tennessee (0.7%) Johnson City, Hlth. & Edl. Fac. Board Hosp. Rev. Bonds (Mountain States Hlth. Alliance), 6s, 7/1/38 Baa1 3,450,000 4,044,401 Texas (13.8%) Abilene, Hlth. Fac. Dev. Corp. Retirement Fac. Rev. Bonds (Sears Methodist Retirement), 6s, 11/15/29 (In default) † D/P 814,000 535,783 Alliance, Arpt. Auth. Rev. Bonds (Federal Express Corp.), 4.85s, 4/1/21 Baa1 3,250,000 3,482,960 Brazos River Harbor Naval Dist. Env. FRB (Dow Chemical Co.), Ser. A-4, 5.95s, 5/15/33 BBB 400,000 462,036 Brazos, Harbor Indl. Dev. Corp. Env. Fac. Mandatory Put Bonds (5/1/28) (Dow Chemical), 5.9s, 5/1/38 BBB 2,850,000 3,225,060 Central TX Regl. Mobility Auth. Rev. Bonds (Sr. Lien), Ser. A, 5s, 1/1/33 ## Baa2 425,000 469,515 Dallas Cnty., Util. & Reclamation Dist. G.O. Bonds, Ser. B, AMBAC, 5 3/8s, 2/15/29 A3 4,000,000 4,349,120 Dallas, Area Rapid Transit Rev. Bonds Sr. Lien, 5s, 12/1/33 T AA+ 26,000,000 30,107,557 Harris Cnty., Cultural Ed. Fac. Fin. Corp. Rev. Bonds (YMCA of Greater Houston), Ser. A, 5s, 6/1/33 Baa3 800,000 876,920 Houston, Util. Syst. Rev. Bonds, Ser. A, 5s, 11/15/33 AA 1,500,000 1,759,395 32 Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (136.7%)* cont. Rating** Principal amount Value Texas cont. Love Field, Arpt. Modernization Corp. Special Fac. Rev. Bonds (Southwest Airlines Co.), 5 1/4s, 11/1/40 Baa3 $1,750,000 $1,909,373 Lower CO River Auth. Rev. Bonds 5 3/4s, 5/15/37 A1 215,000 230,317 U.S. Govt. Coll., 5 3/4s, 5/15/37 (Prerefunded 5/15/15) A1 2,135,000 2,369,316 U.S. Govt. Coll., 5 3/4s, 5/15/37 (Prerefunded 5/15/15) AAA/P 50,000 55,488 Matagorda Cnty., Poll. Control Rev. Bonds (Dist. No. 1), Ser. A, AMBAC, 4.4s, 5/1/30 Baa2 1,500,000 1,590,630 North TX, Thruway Auth. Rev. Bonds Ser. B, zero %, 9/1/43 AA 2,000,000 373,340 Ser. D, AGO, zero %, 1/1/28 AA– 7,800,000 4,662,996 North TX, Tollway Auth. Rev. Bonds Ser. A, 6s, 1/1/25 A2 1,300,000 1,535,365 (Toll 2nd Tier), Ser. F, 5 3/4s, 1/1/38 A3 2,000,000 2,235,640 (1st Tier), Ser. C, 1.95s, 1/1/38 A2 3,000,000 3,081,390 North TX, Tollway Auth. stepped-coupon Rev. Bonds (1st Tier), Ser. I, stepped-coupon zero % (6 1/2s, 1/1/15), 1/1/43 †† A2 4,000,000 4,506,679 Sam Rayburn, Muni. Pwr. Agcy. Rev. Bonds, 5s, 10/1/21 BBB+ 500,000 597,630 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (TX Hlth. Resources), Ser. C, 0.21s, 11/15/33 VMIG1 1,900,000 1,900,000 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Retirement Fac. Rev. Bonds (Buckner Retirement Svcs., Inc.), 5 1/4s, 11/15/37 A– 1,100,000 1,153,691 TX Muni. Gas Acquisition & Supply Corp. I Rev. Bonds, Ser. A, 5s, 12/15/15 A– 3,000,000 3,286,230 TX State Muni. Gas Acquisition & Supply Corp. III Rev. Bonds, 5s, 12/15/31 A3 1,500,000 1,616,220 TX State Trans. Comm. Tpk. Syst. Mandatory Put Bonds (2/15/15) (1st Tier), Ser. B, 1 1/4s, 8/15/42 A– 1,000,000 1,007,950 TX State Trans. Comm. Tpk. Syst. Rev. Bonds (1st Tier), Ser. A, 5s, 8/15/41 A– 2,500,000 2,730,650 Utah (0.3%) Salt Lake City, Hosp. Rev. Bonds, AMBAC, 6 3/4s, 5/15/20 (Escrowed to maturity) AAA/P 1,600,000 1,604,896 Virginia (0.5%) Route 460 Funding Corp. Toll Rd. Rev. Bonds (Sr. Lien), Ser. A, 5 1/8s, 7/1/49 Baa3 500,000 541,350 Washington Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Mountain States Hlth. Alliance), Ser. C, 7 3/4s, 7/1/38 Baa1 2,100,000 2,607,024 Municipal Opportunities Trust 33 MUNICIPAL BONDS AND NOTES (136.7%)* cont. Rating** Principal amount Value Washington (3.1%) WA State G.O. Bonds (Sr. 520 Corridor-Motor Vehicle Tax), Ser. C, 5s, 6/1/28 T AA+ $5,000,000 $5,932,775 King Cnty., Wtr & Swr. Rev. Bonds, 5s, 1/1/45 AA+ 4,000,000 4,457,360 Tobacco Settlement Auth. of WA Rev. Bonds 6 5/8s, 6/1/32 Baa1 900,000 918,459 6 1/2s, 6/1/26 A3 4,270,000 4,414,624 WA State Hlth. Care Fac. Auth. Rev. Bonds (Kadlec Med. Ctr.), 5 1/2s, 12/1/39 Baa3 2,000,000 2,145,720 West Virginia (0.8%) Harrison Cnty., Cmnty. Solid Waste Disp. Rev. Bonds (Allegheny Energy), Ser. D, 5 1/2s, 10/15/37 Baa3 3,450,000 3,645,995 WV State Hosp. Fin. Auth. Rev. Bonds (Thomas Hlth. Syst.), 6 3/4s, 10/1/43 B/P 935,000 982,358 Wisconsin (0.9%) Pub. Fin. Auth. Arpt. Fac. Rev. Bonds (Sr. Oblig. Group), 5 1/4s, 7/1/28 BBB– 350,000 385,238 WI State Rev. Bonds, Ser. A, 6s, 5/1/27 Aa3 2,500,000 3,082,924 WI State Hlth. & Edl. Fac. Auth. Rev. Bonds (Prohealth Care, Inc.), 6 5/8s, 2/15/39 A1 1,500,000 1,757,955 Wyoming (0.8%) Campbell Cnty., Solid Waste Fac. Rev. Bonds (Basin Elec. Pwr. Co-op), Ser. A, 5 3/4s, 7/15/39 A1 2,000,000 2,310,180 WY Muni. Pwr. Agcy. Pwr. Supply Rev. Bonds Ser. A, 5 1/2s, 1/1/33 A2 950,000 1,079,552 (Pwr. Supply), Ser. A, 5 1/2s, 1/1/28 A2 1,000,000 1,138,740 TOTAL INVESTMENTS Total investments (cost $716,380,094) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2012 through April 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $580,642,631. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” The rating of an insured security represents what is believed to be the most recent rating of the insurer’s claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. † Non-income-producing security. 34 Municipal Opportunities Trust †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ## Forward commitment, in part or in entirety (Note 1). T Underlying security in a tender option bond transaction. The security has been segregated as collateral for financing transactions (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $53,934,474 to cover certain tender option bonds. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Mandatory Put Bonds are the current interest rates at the close of the reporting period. The dates shown parenthetically on Mandatory Put Bonds represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Utilities 24.3% Health care 22.9 Transportation 20.0 State government 13.4 Tax bonds 12.1 Education 11.9 Local government 11.8 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $793,593,078 $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. Municipal Opportunities Trust 35 Statement of assets and liabilities 4/30/13 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $716,380,094) $793,593,078 Cash 190,245 Interest and other receivables 10,942,134 Receivable for investments sold 840,259 Total assets LIABILITIES Preferred share remarketing agent fees 38,006 Distributions payable to preferred shareholders (Note 1) 5,462 Distributions payable to shareholders 2,398,198 Payable for purchases of delayed delivery securities (Note 1) 463,981 Payable for compensation of Manager (Note 2) 990,492 Payable for custodian fees (Note 2) 3,505 Payable for investor servicing fees (Note 2) 24,088 Payable for Trustee compensation and expenses (Note 2) 214,749 Payable for administrative services (Note 2) 1,050 Payable for floating rate notes issued (Note 1) 41,847,115 Other accrued expenses 86,439 Total liabilities Series B remarketed preferred shares: (3,417 shares authorized and issued at $25,000 per share) (Note 4) 85,425,000 Series C remarketed preferred shares: (3,737 shares authorized and issued at $25,000 per share) (Note 4) 93,425,000 Net assets REPRESENTED BY Paid-in capital — common shares (Unlimited shares authorized) (Notes 1 and 5) $527,280,168 Undistributed net investment income (Note 1) 482,942 Accumulated net realized loss on investments (Note 1) (24,333,463) Net unrealized appreciation of investments 77,212,984 Total — Representing net assets applicable to common shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per common share ($580,642,631 divided by 42,883,756 shares) $13.54 The accompanying notes are an integral part of these financial statements. 36 Municipal Opportunities Trust Statement of operations Year ended 4/30/13 INTEREST INCOME EXPENSES Compensation of Manager (Note 2) $4,118,860 Investor servicing fees (Note 2) 287,190 Custodian fees (Note 2) 12,196 Trustee compensation and expenses (Note 2) 55,580 Administrative services (Note 2) 16,999 Interest and fee expense (Note 2) 277,064 Preferred share remarketing agent fees 272,001 Other 341,884 Total expenses Expense reduction (Note 2) (1,344) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 3,451,454 Net unrealized appreciation of investments during the year 20,385,847 Net gain on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SERIES B AND C REMARKETED PREFERRED SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (5,576) From tax exempt net investment income (440,196) Net increase in net assets resulting from operations (applicable to common shareholders) The accompanying notes are an integral part of these financial statements. Municipal Opportunities Trust 37 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 4/30/13 Year ended 4/30/12 Operations: Net investment income $31,507,383 $34,373,257 Net realized gain on investments 3,451,454 999,775 Net unrealized appreciation of investments 20,385,847 72,549,359 Net increase in net assets resulting from operations DISTRIBUTIONS TO SERIES B AND C REMARKETED PREFERRED SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (5,576) (858) From tax exempt net investment income (440,196) (406,521) Net increase in net assets resulting from operations (applicable to common shareholders) DISTRIBUTIONS TO COMMON SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (470,793) (36,027) From tax exempt net investment income (30,074,587) (34,072,438) Increase from issuance of common shares in connection with reinvestment of distributions 168,673 — Increase in capital for common shares — 179,688 Total increase in net assets NET ASSETS Beginning of year 556,120,426 482,534,191 End of year (including undistributed net investment income of $482,942 and distributions in excess of net investment income of $27,424, respectively) NUMBER OF FUND SHARES Common shares outstanding at beginning of year Shares issued in connection with dividend reinvestment plan 12,382 — Common shares outstanding at end of year Remarketed preferred shares outstanding at beginning and end of year The accompanying notes are an integral part of these financial statements. 38 Municipal Opportunities Trust Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Year ended 4/30/13 4/30/12 4/30/11 4/30/10 4/30/09 Net asset value, beginning of period (common shares) Investment operations: Net investment income a .73 .80 .79 .81 .88 f Net realized and unrealized gain (loss) on investments .56 1.72 (.70) 1.51 (1.96) Total from investment operations Distributions to preferred shareholders: From net investment income (.01) (.01) (.02) (.02) (.19) Total from investment operations (applicable to common shareholders) Distributions to common shareholders: From net investment income (.71) (.80) (.80) (.78) (.68) Total distributions Increase from shares repurchased — Net asset value, end of period (common shares) Market price, end of period (common shares) Total return at market price (%) (common shares) b RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (common shares)(in thousands) Ratio of expenses to average net assets (including interest expense) (%) c,d .94 f 0.99 f 1.31 f 1.08 f 1.38 e,f Ratio of net investment income to average net assets (%) d 5.40 6.46 6.57 6.91 6.31 e Portfolio turnover (%) 13 21 16 23 31 a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements (Note 2). d Ratios reflect net assets available to common shares only; net investment income ratio also reflects reduction for dividend payments to preferred shareholders. e Reflects waiver of certain fund expenses in connection with the fund’s remarketed preferred shares during the period. As a result of such waivers, the expenses of the fund for the period ended April 30, 2009 and April 30, 2008 reflect a reduction of 0.03% and less than 0.01% of average net assets, respectively (Note 2). f Includes interest and fee expense associated with borrowings which amounted to 0.05%, 0.05%, 0.06%, 0.06% and 0.13% of average net assets for the reporting periods ended April 30, 2013, April 30, 2012, April 30, 2011, April 30, 2010 and April 30, 2009, respectively (Note 1). The accompanying notes are an integral part of these financial statements. Municipal Opportunities Trust 39 Notes to financial statements 4/30/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from May 1, 2012 through April 30, 2013. Putnam Municipal Opportunities Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed-end management investment company. The fund is currently operating as a diversified fund. In the future, the fund may operate as a non-diversified fund to the extent permitted by applicable law. Under current law, shareholder approval would be required. The investment objective of the fund is to seek as high a level of current income exempt from federal income tax as Putnam Management believes is consistent with the preservation of capital. The fund intends to achieve its objective by investing in a portfolio of investment-grade and some below investment-grade municipal bonds selected by Putnam Management. The fund also uses leverage primarily by issuing preferred shares in an effort to enhance the returns for the common shareholders. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Tender option bond transactions The fund may participate in transactions whereby a fixed-rate bond is transferred to a tender option bond trust (TOB trust) sponsored by a broker. The TOB trust funds the purchase of the fixed rate bonds by issuing floating-rate bonds to third parties and allowing the fund to retain the residual interest in 40 Municipal Opportunities Trust the TOB trust’s assets and cash flows, which are in the form of inverse floating rate bonds. The inverse floating rate bonds held by the fund give the fund the right to (1) cause the holders of the floating rate bonds to tender their notes at par, and (2) to have the fixed-rate bond held by the TOB trust transferred to the fund, causing the TOB trust to collapse. The fund accounts for the transfer of the fixed-rate bond to the TOB trust as a secured borrowing by including the fixed-rate bond in the fund’s portfolio and including the floating rate bond as a liability in the Statement of assets and liabilities. At the close of the reporting period, the fund’s investments with a value of $95,781,589 were held by the TOB trust and served as collateral for $41,847,115 in floating-rate bonds outstanding. For the reporting period ended, the fund incurred interest expense of $68,291 for these investments based on an average interest rate of 0.15%. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At April 30, 2013, the fund had a capital loss carryover of $24,566,348 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $1,511,726 N/A $1,511,726 April 30, 2015 884,324 N/A 884,324 April 30, 2016 16,106,777 N/A 16,106,777 April 30, 2017 4,848,013 N/A 4,848,013 April 30, 2018 1,215,508 N/A 1,215,508 April 30, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to common and preferred shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. Dividends on remarketed preferred shares become payable when, as and if declared by the Trustees. Each dividend period for the remarketed preferred shares is generally a 7 day period. The applicable dividend rate for the remarketed preferred shares on April 30, 2013 was 0.361% for both Series B and Series C. During the reporting period, the fund has experienced unsuccessful remarketings of its remarketed preferred shares. As a result, dividends to the remarketed preferred shares have been paid at the “maximum dividend rate,” pursuant to the fund’s by-laws, which, based on the current credit quality of the remarketed preferred shares, equals 110% of the higher of the 30-day “AA” composite commercial paper rate and the taxable equivalent of the short-term municipal bond rate. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from dividends payable, defaulted bond interest and market discount. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $5,865 to decrease undistributed net investment income and $5,865 to decrease accumulated net realized loss. Municipal Opportunities Trust 41 The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation 81,882,870 Unrealized depreciation (4,422,397) Net unrealized appreciation 77,460,473 Undistributed tax exempt income 2,848,194 Undistributed ordinary income 266,752 Capital loss carryforward (24,566,348) Cost for federal income tax purposes $716,132,605 Determination of net asset value Net asset value of the common shares is determined by dividing the value of all assets of the fund, less all liabilities and the liquidation preference (redemption value of preferred shares , plus accumulated and unpaid dividends) of any outstanding remarketed preferred shares, by the total number of common shares outstanding as of period end. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund, including assets attributable to preferred shares. Such fee is based on the following annual rates based on the average weekly net assets attributable to common and preferred shares. The lesser of (i) 0.550% of average net assets attributable to common and preferred shares outstanding, or (ii) the following rates: 0.650% of the first $500 million of average 0.425% of the next $5 billion of average weekly weekly net assets, net assets, 0.550% of the next $500 million of average 0.405% of the next $5 billion of average weekly weekly net assets, net assets, 0.500% of the next $500 million of average 0.390% of the next $5 billion of average weekly weekly net assets, net assets, 0.450% of the next $5 billion of average weekly 0.380% of any excess thereafter. net assets, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. If dividends payable on remarketed preferred shares during any dividend payment period plus any expenses attributable to remarketed preferred shares for that period exceed the fund’s gross income attributable to the proceeds of the remarketed preferred shares during that period, then the fee payable to Putnam Management for that period will be reduced by the amount of the excess (but not more than the effective management fee rates under the contract multiplied by the liquidation preference of the remarketed preferred shares outstanding during the period). The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc. and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,344 under the expense offset arrangements. 42 Municipal Opportunities Trust Each independent Trustee of the fund receives an annual Trustee fee, of which $418, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $102,615,286 and $100,311,630, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Preferred Shares The Series B (3,417) and Series C (3,737) Remarketed Preferred shares are redeemable at the option of the fund on any dividend payment date at a redemption price of $25,000 per share, plus an amount equal to any dividends accumulated on a daily basis but unpaid through the redemption date (whether or not such dividends have been declared) and, in certain circumstances, a call premium. It is anticipated that dividends paid to holders of remarketed preferred shares will be considered tax-exempt dividends under the Internal Revenue Code of 1986. To the extent that the fund earns taxable income and capital gains by the conclusion of a fiscal year, it may be required to apportion to the holders of the remarketed preferred shares throughout that year additional dividends as necessary to result in an after-tax equivalent to the applicable dividend rate for the period. Total additional dividends for the reporting period were $1,954. Under the Investment Company Act of 1940, the fund is required to maintain asset coverage of at least 200% with respect to the remarketed preferred shares. Additionally, the fund’s bylaws impose more stringent asset coverage requirements and restrictions relating to the rating of the remarketed preferred shares by the shares’ rating agencies. Should these requirements not be met, or should dividends accrued on the remarketed preferred shares not be paid, the fund may be restricted in its ability to declare dividends to common shareholders or may be required to redeem certain of the remarketed preferred shares. At April 30, 2013, no such restrictions have been placed on the fund. Note 5: Shares repurchased In September 2012, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2013 (based on shares outstanding as of October 7, 2012). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2012 (based on shares outstanding as of October 7, 2011). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund did not repurchase any of its outstanding common shares. At the close of the reporting period, Putnam Investments, LLC owned approximately 604 shares of the fund (0.00001% of the fund’s shares outstanding), valued at $8,178 based on net asset value. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Municipal Opportunities Trust 43 Note 7: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011-11 and their impact, if any, on the fund’s financial statements. Federal tax information (Unaudited) The fund has designated 98.48% of dividends paid from net investment income during the reporting period as tax exempt for Federal income tax purposes. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. 44 Municipal Opportunities Trust Shareholder meeting results (Unaudited) April 25, 2013 meeting At the meeting, a proposal to fix the number of Trustees at 15 was approved as follows: Votes for Votes against Abstentions 35,064,833 3,492,694 726,723 Additionally each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Liaquat Ahamed 35,849,619 3,434,635 Ravi Akhoury 35,847,103 3,437,152 Barbara M. Baumann 35,967,966 3,316,288 Jameson A. Baxter 35,855,562 3,428,691 Charles B. Curtis 35,869,750 3,414,504 Robert J. Darretta 35,974,374 3,309,880 Katinka Domotorffy 35,823,454 3,460,800 Paul L. Joskow 35,990,314 3,293,940 Elizabeth T. Kennan 35,767,296 3,516,454 Kenneth R. Leibler 36,036,366 3,247,888 George Putnam, III 35,903,334 3,380,920 Robert L. Reynolds 36,018,199 3,266,055 W. Thomas Stephens 35,902,826 3,381,427 A quorum was not present with respect to the matter of electing two Trustees to be voted on by the preferred shareholders voting as a separate class. As a result, in accordance with the fund’s Declaration of Trust and Bylaws, independent fund Trustees John A. Hill and Robert E. Patterson remain in office and continue to serve as Trustees. All tabulations are rounded to the nearest whole number. Municipal Opportunities Trust 45 About the Trustees Independent Trustees 46 Municipal Opportunities Trust * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Municipal Opportunities Trust 47 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Proxy Manager, Assistant Clerk, 2010); Senior Financial Analyst, Old Mutual Asset and Associate Treasurer Management (2007–2008); Senior Financial Since 2000 Analyst, Putnam Investments (1999–2007) The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 48 Municipal Opportunities Trust Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Investment Sub-Manager Robert J. Darretta Chief Compliance Officer Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Michael J. Higgins London, England SW1A 1LD Paul L. Joskow Vice President and Treasurer Elizabeth T. Kennan Marketing Services Kenneth R. Leibler Janet C. Smith Putnam Retail Management Robert E. Patterson Vice President, One Post Office Square George Putnam, III Principal Accounting Officer, Boston, MA 02109 Robert L. Reynolds and Assistant Treasurer W. Thomas Stephens Custodian Susan G. Malloy State Street Bank Officers Vice President and and Trust Company Robert L. Reynolds Assistant Treasurer President Legal Counsel James P. Pappas Ropes & Gray LLP Jonathan S. Horwitz Vice President Executive Vice President, Independent Registered Principal Executive Officer, and Mark C. Trenchard Public Accounting Firm Compliance Liaison Vice President and PricewaterhouseCoopers LLP BSA Compliance Officer Steven D. Krichmar Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Item 2. Code of Ethics: (a) The Fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees April 30, 2013	$74,048	$32,284	$11,395	$ — April 30, 2012	$71,280	$31,344	$12,604	$1,083 For the fiscal years ended April 30, 2013 and April 30, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $191,179 and $162,414 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
